Citation Nr: 0947359	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-23 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability and if so, whether service connection warranted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The Veteran had active duty from June 1972 to December 1972 
and had subsequent active duty for training (ACDUTRA) until 
June 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied to a request to reopen 
a claim of entitlement to service connection for a left knee 
disability.

The Veteran appeared at a hearing before the undersigned in 
October 2009 and a transcript of the hearing is of record.  
In addition, the Veteran submitted additional evidence to the 
Board and in writing he waived a review of this evidence by 
the RO.  Therefore, the Board has the jurisdiction to 
consider the new evidence pursuant to 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  In an unappealed February 2002 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for a left knee disability.

2.  Since the February 2002 rating decision, relevant 
official service department records have been added to the 
claims folder.   

3.  Competent evidence of a nexus between a left knee 
disability and active military service is not of record.





CONCLUSIONS OF LAW

1.  The February 2002 rating decision that denied reopening 
the claim of service connection for a left knee disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

2.  Evidence received since the February 2002 rating decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c) 
(2009).

3.  A left knee disability was not incurred in or aggravated 
by active military, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

Regarding the Veteran's claim of entitlement to service 
connection for a left knee disability, the Board notes that 
in claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, a notice letter was issued in January 2002, 
prior to the adjudication of the claim.  The letter notified 
the Veteran of what information and evidence must be 
submitted to substantiate the claim for service connection.  
The January 2002 notice letter also satisfied the 
requirements under Kent.  It is further observed that notice 
regarding assignment of disability ratings and effective date 
was not provided.  However, because the claim is denied, no 
rating or effective date will be assigned.  Therefore, any 
deficiency as to the notice is moot.  Based on the foregoing, 
no further efforts are required with respect to the duty to 
notify.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown,  4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Veteran was sent Pelegrini notice in 
April 2005 and he indicated he had no additional evidence to 
submit.  The Board notes that the Veteran's service treatment 
records and VA treatment records are on file.  Furthermore, 
the Veteran was afforded a VA examination in March 2008, in 
which an opinion of etiology was provided, along with 
accompanying rationale.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  New and Material Evidence

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The RO initially denied a claim of entitlement to service 
connection for a left knee disability in a 1981 rating 
action, finding that there was no in-service showing of any 
left knee manifestations and finding there was no competent 
evidence causally relating a current left knee disability to 
active service.  In the February 2002 rating decision, the RO 
confirmed and continued the denial of the Veteran's claim for 
entitlement to service connection for a left knee disability 
on the basis that there was no new evidence of a chronic 
injury incurred in service.  (See generally 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303).  

The evidence at the time of the February 2002 decision 
consisted of letters written by the Veteran to his father 
dated in July and August 1972; service treatment records from 
March 1972 to August 1976; form DD-214; and VA treatment 
records dated in 1980.  The Veteran was notified of the 
decision in February 2002.  He did not file an appeal 
however, and the February 2002 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2003, the Veteran submitted a new claim for a left 
knee disability.  The evidence submitted since the February 
2002 rating decision includes Greater Los Angeles VAMC 
treatment records from April 2000 to June 2003; Social 
Security Administration (SSA) records; service treatment 
records dated in June 1972 showing evidence of a left knee 
injury and a July 1972 examination releasing the Veteran from 
active duty, neither of which was previously associated with 
the record; West Los Angeles VAMC treatment records dated 
from November 2003 to June 2003 and from July 2006 to 
February 2008; a March 2008 VA examination; and a letter from 
Dr. K.N. dated in October 2009.  

The Board here finds that under 38 C.F.R. § 3.156(c), the 
newly added service treatment records serve as a basis for 
reopening the claim.  Indeed, 38 C.F.R. § 3.156(c) provides 
that, notwithstanding any other section in this part, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim.

It is noted that the provisions of 38 C.F.R. § 3.56(c) were 
amended effective October 6, 2006, during the pendency of 
this appeal. See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) 
(codified at 38 C.F.R. § 3.156(c)). In this regard, if a law 
or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003. 

Here, the changes to 38 C.F.R. § 3.156(c) have impact only in 
the event of a grant of the underlying service connection 
claim (because they relate to the effective date, which is 
only assigned if the merits of the claim is granted).  As the 
instant decision ultimately denies service connection, the 
revisions to the law are of no consequence here and a further 
discussion of whether the new or pre-amended versions is more 
favorable is unnecessary.  

As stated above, the claim is reopened pursuant to 38 C.F.R. 
§ 3.156(c).  As the RO considered the underlying service 
connection claim, the Board may proceed with appellate review 
at this time.

III.  Service Connection 

Pertinent Law and Regulations 

A "Veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  However, as noted above the Veteran had 
active duty service for a period of six months, predating his 
ACDUTRA service.  Therefore, the presumptive regulations, 
discussed below are still for application.  

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Where a Veteran had active and continuous military service 
for 90 days or more during a period of war, and a chronic 
disease such as hypertension or diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

The Veteran asserts entitlement to service connection for a 
left knee disability due to an in-service injury sustained 
while on active duty.  There is evidence of current 
osteoarthritis of the left knee.

A review of the Veteran's service treatment records show no 
left knee abnormalities upon enlistment into service in March 
1972.  The June 1972 records show that the Veteran had normal 
lower extremities.  A July 1972 service treatment record 
shows that the Veteran was seen for pain in his left knee, 
which he twisted the day before.  The examiner noted no 
previous knee pains or problems.  The Veteran was seen again 
later in the month for feelings of stiffness in the left 
knee.  His examination upon release from active duty showed 
normal findings.  Although not dated, it would appear from 
the other evidence of record that such examination took place 
on or around December 1972.  

Next, in July 1973, the Veteran was examined and found 
physically qualified for active duty for training.  In 
addition, a January 1976 examination from the Veteran's 
period of ACDUTRA shows that he had normal joints and no 
arthritis was noted.  

The Veteran submitted two letters, which he wrote to his 
father while in service.  The letters were postmarked in July 
and August 1972 and show that he injured his knee in service 
and was experiencing pain due to the injury.  In the letter 
postmarked in August 1972, the Veteran stated that he injured 
the ligament in his left knee.  

The Veteran's post-service treatment records show a history 
of left knee pain in service and also of a possible second 
injury around 1980.  The clinical records repeatedly document 
the Veteran's reports of an in-service injury to his left 
knee  in 1972, with pain since that time.  These notations 
are the recordation of history as related by the Veteran, and 
do not represent a probative medical conclusion or opinion by 
the author.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The clinical records also contain evidence that the Veteran 
injured his knee after service.  Indeed, June 1980 treatment 
records show that the Veteran experienced medial knee pain 
and had a "history of an injury while playing basketball 12 
[blank] ago."  The Veteran was admitted in August 1980 and 
received an arthroscopy and left medial meniscectomy.  The 
diagnosis was torn medial meniscus of the left knee.  The 
records show that the Veteran injured his knee six months 
prior to the examination.  Osteoarthritis of the medial joint 
was diagnosed in 2003.  In April 2003, the Veteran's medical 
records indicate that he had surgery on his knee in the 
1970s.  Treatment records dated in 2004 show that the Veteran 
complained of knee pain for the past 10 years.  He stated 
that he remembered twisting his knee in boot camp over 10 
years ago and has had knee pain since.  A medical record 
dated in 2007 stated that the Veteran has a history of left 
knee ligamentous injury status post surgery in 1972.  In 
April 2004, an examiner commented that the Veteran was a poor 
historian and was inconsistent with his history.  

The Veteran received a VA examination dated in March 2008.  
The examiner diagnosed degenerative arthritis of the left 
knee joints.  The examiner had the opportunity to review the 
Veteran's service treatment records and post service 
treatment records.  The examiner reported that the Veteran 
was seen for left knee pain in July 1972, after he twisted 
his foot.  The Veteran was seen later in the month and was 
ordered to light duty.  The Veteran complained of feeling 
stiff and the examination showed normal results.  Records 
dated in 1980 reported left knee injury and the examiner 
stated that the date of injury was unclear.  The examiner 
noted that the Veteran twisted his left knee in 1972 with no 
signs of ligament injury.  He had a medial meniscectomy in 
1980.  The records dated in 1980 showed that he had an injury 
six months prior.  No further treatment is seen until 2003, 
when osteoarthritis was diagnosed.  The examiner concluded 
that based on the absence of records stating that the Veteran 
had incomplete resolution of symptoms from the injury in 1972 
and based on the injury in 1980 leading to medial 
meniscectomy with continuing pain and development of 
arthritis later, it is less likely that the incident in 
service lead to the Veteran's current disability.  

A letter dated in October 2009 from Dr. K.N. stated he 
reviewed the Veteran's records and found that the Veteran had 
chronic osteoarthritis of the left knee "that could be 
related to a twisting injury which occurred in 1972 during 
his service."  The examiner went on to state, "However, 
overall [the] picture seems multi-factorial (including 
weight, aging, etc.) which likely exacerbated his 
osteoarthritis." 

As discussed above, the record contains two medical opinions 
which address whether the Veteran's left knee disability is 
service-related.  The question of whether the Veteran's 
current diagnosis had its onset in, or is otherwise related 
to active service, involves competent medical evidence as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  It is the responsibility of the Board to weigh the 
evidence, and determine where to give credit and where to 
withhold the same, and in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

The Board finds that the VA examiner's opinion dated in March 
2008 carries more probative weight than the private opinion.  
Indeed, the VA examiner definitively stated that there was a 
lack of continuity of symptomatology after the Veteran's 
service injury and noted the intervening injury in 1980.  The 
examiner based his opinion on a complete review of the 
Veteran's service treatment records and post-service medical 
records.  The Board considers Dr. K.N.'s medical opinion to 
be competent medical evidence, but carrying less probative 
value.  The letter from Dr. K.N. is vague and equivocal.  
Moreover, that doctor states that the Veteran's current 
disability may be the result of his in service injury but 
provides no rationale for his conclusion.  Thus, the Board 
finds that the March 2008 VA examiner's opinion is of more 
probative value, and as such, the evidence weighs against the 
Veteran's claim.   

In addition, the Board has also carefully considered the 
Veteran's own lay assertions.  However, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

While lay testimony is competent to establish the presence of 
observable symptomatology, the Veteran is not competent to 
state he has a disability related to an injury in service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, 
to the extent that he has asserted continuous symptomatology 
since separation, such statements are not found to be 
credible, based in on his normal separation examination.  
Further, if the Veteran had experienced continuous left knee 
problems since discharge, it would be reasonable to expect 
him to have filed a claim much sooner than September 1980.  
Given this, and considering that the record strongly suggests 
additional post-service injury in 1980, continuity is not 
established by the clinical evidence or by the Veteran's own 
statements.

In sum, the preponderance of the evidence is against the 
claim for service connection a left knee disability, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a left knee disability is granted.  

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


